Jenks, P. J.:
The plaintiff appeals from the final order in condemnation proceedings of defendants’ land for railroad purposes, that confirms an award of $9,260. The land taken extends along the entire east boundary of the defendants’ land. It consists of a narrow strip whose greatest width is 97 feet, and it comprises about 1 acre. It is situate about 83 feet above the plaintiff’s track and faces the Hudson river. The land of the defendants including this strip is square and contains 20 acres. The entire tract seems to be devoted to residential purposes. It is not extensive enough to be called an estate, but rather the grounds of a country house. In addition to the house itself, there are two cottages, a coachhouse, a greenhouse, sheds and hot beds, an icehouse, a water tower and appropriate apparatus, pumphouse, ram, etc., and an outhouse. None of these is situate on the land taken. But there is thereon a small summer house, and there is therein a running spring which the proof shows is impossible of relocation. There is evidence that the property has an individual water system from springs on the property. There is proof that this particular spring was valuable, and available for pasture purposes. *195The plaintiff met this with proof as to the deleterious condition of the waters thereof.
There was a clash of rival experts, not an unusual feature in such proceedings. Assuming that the theory of damages acted upon was correct, if the commissioners had adopted the figures of the plaintiff’s experts they would have awarded much less; if the figures of the defendants’ experts, much more. But it is perfectly well settled that the commissioners are not restricted to a choice between the estimates of warring experts, and are in no sense bound by their opinions. (Matter of Town of Guilford, 85 App. Div. 207, and cases cited.) Each side in such controversies is prone to retain witnesses most favorable to it, and very often such testimony is but lay advocacy under the guise of evidence. The commissioners, of course, are to consider the evidence, but in exercise of their own judgment. And their conclusion, especially when formed after view of the premises (Matter of New York Elev. R. R. Co., 35 N. Y. St. Repr. 944; Matter of Manhattan R. Co. v. Comstock, 74 App. Div. 342), is not to be disturbed unless they appear to have done injustice by overlook or disregard of all of the evidence before them, or, of course, unless it appear that they have erred in their theory of the award. (Matter of City of New York, 198 N. Y. 84, 91.) Every intendment is in favor of the report. (Matter of Manhattan R. Co. v. Comstock, supra, 342, and cases cited; Matter of Mayor, etc., 99 N. Y. 569; Matter of Bensel, Southern Aqueduct, Secs. 15 & 17,152 App. Div. 500.) I see no reason to disturb the amount of the award.
It is contended that Matter of City of New York {supra) is not authority for the admission of the testimony of certain workmen as to the cost of reconstruction of the said buildings, the percentage of their depreciation and their present value, for the reason that the structures (save the summer house) were not situate on the property actually taken. But I think that the realty in question, including the strip taken, must be regarded as one tract, and that the case last cited is authority for the admission of this kind of evidence. (See, too, Lewis Em. Dom. [3d ed.] 1312.) For just compensation includes damages to the remainder of the tract. (Newman v. M. E. R. Co., 118 N. Y. 618; South Buffalo R. Co. v. Kirkover, 176 id. 301; *196Matter of Board of Public Improvements, 99 App. Div. 576; People ex rel. City of N. Y. v. Lyon, 114 id. 583; affd., 186 Y. Y. 545.) If I am wrong in this view the ruling would not be reversible error (Matter of City of New York, supra, 91), for the other evidence is sufficient to sustain the award.
I am of opinion that we should not pass upon the rulings as to the competency of the defendants’ expert witnesses.' The question of their qualification was for the trial court, and its ruling is not reviewable if the proof as to their qualification presented a fair matter for its judgment. (Stillwell Mfg. Co. v. Phelps, 130 U. S. 520; Slocovich v. Orient Mut. Ins. Co., 108 N. Y. 56; Lawson Expert Testimony [2d ed.], 468.)
I advise affirmance, with costs.
Burr, Thomas and Rich, JJ., concurred; Putnam, J., concurred in separate memorandum.